Exhibit 10.5

EXECUTION

 

PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT

 

THIS PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT, dated as of July 25, 2019
(as it may from time to time be amended, this “Agreement”), is entered into by
and between Switchback Energy Acquisition Corporation, a Delaware corporation
(the “Company”), and NGP Switchback, LLC, a Delaware limited liability company
(the “Purchaser”).

 

WHEREAS, the Company intends to consummate an initial public offering of the
Company’s units (the “Public Offering”), each unit consisting of one share of
the Company’s Class A common stock, par value $0.0001 per share (the “Common
Stock”), and one-third of one redeemable warrant as set forth in the Company’s
registration statement on Form S-1
[http://www.sec.gov/Archives/edgar/data/1777393/000121390019011912/fs12019_switchback.htm],
filed with the Securities and Exchange Commission (the “SEC”), File Number
333-232501 (the “Registration Statement”), under the Securities Act of 1933, as
amended (the “Securities Act”). Each whole warrant entitles the holder to
purchase one share of Common Stock at an exercise price of $11.50 per share. The
Purchaser has agreed to purchase an aggregate of 5,333,333 warrants (or up to
5,933,333 warrants if the over-allotment option in connection with the Public
Offering is exercised in full) (the “Private Placement Warrants”), each whole
Private Placement Warrant entitling the holder to purchase one share of Common
Stock at an exercise price of $11.50 per share.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

Section 1. Authorization, Purchase and Sale; Terms of the Private Placement
Warrants.

 

A. Authorization of the Private Placement Warrants. The Company has duly
authorized the issuance and sale of the Private Placement Warrants to the
Purchaser.

 

B. Purchase and Sale of the Private Placement Warrants.

 

(i) On the date that is one business day prior to the date of the consummation
of the Public Offering or on such earlier time and date as may be mutually
agreed by the Purchaser and the Company (the “Initial Closing Date”), the
Company shall issue and sell to the Purchaser, and the Purchaser shall purchase
from the Company, 5,333,333 Private Placement Warrants at a price of $1.50 per
warrant for an aggregate purchase price of $8,000,000 (the “Purchase Price”).
The Purchaser shall pay the Purchase Price by wire transfer of immediately
available funds in accordance with the Company’s wiring instructions. On the
Initial Closing Date, upon the payment by the Purchaser of the Purchase Price,
the Company shall, at its option, deliver a certificate evidencing the Private
Placement Warrants purchased on such date duly registered in the Purchaser’s
name to the Purchaser, or effect such delivery in book-entry form.

 

(ii) On the date that is one business day prior to the date of the consummation
of the closing of the over-allotment option in connection with the Public
Offering or on such earlier time and date as may be mutually agreed by the
Purchaser and the Company (each such date, an “Over-allotment Closing Date”, and
each Over-allotment Closing Date (if any) and the Initial Closing Date being
sometimes referred to herein as a “Closing Date”), the Company shall issue and
sell to the Purchaser, and the Purchaser shall purchase from the Company, up to
600,000 Private Placement Warrants at a price of $1.50 per warrant for an
aggregate purchase price of up to $900,000 (if the over-allotment option in
connection with the Public Offering is exercised in full) (the “Over-allotment
Purchase Price”). The Purchaser shall pay the Over-allotment Purchase Price by
wire transfer of immediately available funds in accordance with the Company’s
wiring instructions. On the Over-allotment Closing Date, upon the payment by the
Purchaser of the Over-allotment Purchase Price, the Company shall, at its
option, deliver a certificate evidencing the Private Placement Warrants
purchased on such date duly registered in the Purchaser’s name to the Purchaser,
or effect such delivery in book-entry form.

 



 

 

 

C. Terms of the Private Placement Warrants.

 

(i) Each Private Placement Warrant shall have the terms set forth in a Warrant
Agreement to be entered into by the Company and a warrant agent, in connection
with the Public Offering (the “Warrant Agreement”).

 

(ii) At the time of the closing of the Public Offering, the Company and the
Purchaser shall enter into a registration rights agreement (the “Registration
Rights Agreement”) pursuant to which the Company will grant certain registration
rights to the Purchaser relating to the Private Placement Warrants and the
shares of Common Stock underlying the Private Placement Warrants.

 

Section 2. Representations and Warranties of the Company. As a material
inducement to the Purchaser to enter into this Agreement and purchase the
Private Placement Warrants, the Company hereby represents and warrants to the
Purchaser (which representations and warranties shall survive each Closing Date)
that:

 

A. Organization and Corporate Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company.
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement and the Warrant
Agreement.

 

B. Authorization; No Breach.

 

(i) The execution, delivery and performance of this Agreement and the Private
Placement Warrants have been duly authorized by the Company as of the Closing
Date. This Agreement constitutes the valid and binding obligation of the
Company, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws of
general applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law). Upon
issuance in accordance with, and payment pursuant to, the terms of the Warrant
Agreement and this Agreement, the Private Placement Warrants will constitute
valid and binding obligations of the Company, enforceable in accordance with
their terms as of the Closing Date, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

 

(ii) The execution and delivery by the Company of this Agreement and the Private
Placement Warrants, the issuance and sale of the Private Placement Warrants, the
issuance of the shares of Common Stock upon exercise of the Private Placement
Warrants and the fulfillment of and compliance with the respective terms hereof
and thereof by the Company, do not and will not as of the Closing Date (a)
conflict with or result in a breach of the terms, conditions or provisions of,
(b) constitute a default under, (c) result in the creation of any lien, security
interest, charge or encumbrance upon the Company’s capital stock or assets
under, (d) result in a violation of, or (e) require any authorization, consent,
approval, exemption or other action by or notice or declaration to, or filing
with, any court or administrative or governmental body or agency pursuant to the
Certificate of Incorporation of the Company or the Bylaws of the Company, or any
material law, statute, rule or regulation to which the Company is subject, or
any agreement, order, judgment or decree to which the Company is subject, except
for any filings required after the date hereof under federal or state securities
laws.

 

C. Title to Securities. Upon issuance in accordance with, and payment pursuant
to, the terms hereof and the Warrant Agreement, the shares of Common Stock
issuable upon exercise of the Private Placement Warrants will be duly and
validly issued, fully paid and non-assessable. Upon issuance in accordance with,
and payment pursuant to, the terms hereof and the Warrant Agreement, the
Purchaser will have good title to the Private Placement Warrants and the shares
of Common Stock issuable upon exercise of such Private Placement Warrants, free
and clear of all liens, claims and encumbrances of any kind, other than (i)
transfer restrictions hereunder and under the other agreements contemplated
hereby, (ii) transfer restrictions under federal and state securities laws, and
(iii) liens, claims or encumbrances imposed due to the actions of the Purchaser.

 

D. Governmental Consents. No permit, consent, approval or authorization of, or
declaration to or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the Company of this
Agreement or the consummation by the Company of any other transactions
contemplated hereby.

 



2

 

 

Section 3. Representations and Warranties of the Purchaser. As a material
inducement to the Company to enter into this Agreement and issue and sell the
Private Placement Warrants to the Purchaser, the Purchaser hereby represents and
warrants to the Company (which representations and warranties shall survive each
Closing Date) that:

 

A. Organization and Requisite Authority. The Purchaser possesses all requisite
power and authority necessary to carry out the transactions contemplated by this
Agreement.

 

B. Authorization; No Breach.

 

(i) This Agreement constitutes a valid and binding obligation of the Purchaser,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

 

(ii) The execution and delivery by the Purchaser of this Agreement and the
fulfillment of and compliance with the terms hereof by the Purchaser does not
and shall not as of each Closing Date conflict with or result in a breach by the
Purchaser of the terms, conditions or provisions of any agreement, instrument,
order, judgment or decree to which the Purchaser is subject.

 

C. Investment Representations.

 

(i) The Purchaser is acquiring the Private Placement Warrants and, upon exercise
of the Private Placement Warrants, the shares of Common Stock issuable upon such
exercise (collectively, the “Securities”), for the Purchaser’s own account, for
investment purposes only and not with a view towards, or for resale in
connection with, any public sale or distribution thereof.

 

(ii) The Purchaser is an “accredited investor” as such term is defined in Rule
501(a)(3) of Regulation D under the Securities Act.

 

(iii) The Purchaser understands that the Securities are being offered and will
be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations and warranties of the Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire such Securities.

 

(iv) The Purchaser did not decide to enter into this Agreement as a result of
any general solicitation or general advertising within the meaning of Rule
502(c) under the Securities Act.

 

(v) The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by the Purchaser. The
Purchaser has been afforded the opportunity to ask questions of the executive
officers and directors of the Company. The Purchaser understands that its
investment in the Securities involves a high degree of risk and it has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to the acquisition of the Securities.

 

(vi) The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

 

(vii) The Purchaser understands that: (a) the Securities have not been and are
not being registered under the Securities Act or any state securities laws, and
may not be offered for sale, sold, assigned or transferred unless (1)
subsequently registered thereunder or (2) sold in reliance on an exemption
therefrom; (b) except as specifically set forth in the Registration Rights
Agreement, neither the Company nor any other person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder; and (c)
Rule 144 adopted pursuant to the Securities Act will not be available for resale
transactions of Securities prior to a Business Combination and may not be
available for resale transactions of Securities after a Business Combination.

 



3

 

 

(viii) The Purchaser has such knowledge and experience in financial and business
matters, knows of the high degree of risk associated with investments in the
securities of companies in the development stage such as the Company, is capable
of evaluating the merits and risks of an investment in the Securities and is
able to bear the economic risk of an investment in the Securities in the amount
contemplated hereunder for an indefinite period of time. The Purchaser has
adequate means of providing for its current financial needs and contingencies
and will have no current or anticipated future needs for liquidity which would
be jeopardized by the investment in the Securities. The Purchaser can afford a
complete loss of its investment in the Securities.

 

Section 4. Conditions of the Purchaser’s Obligations. The obligations of the
Purchaser to purchase and pay for the Private Placement Warrants are subject to
the fulfillment, on or before each Closing Date, of each of the following
conditions:

 

A. Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct at and as of such
Closing Date as though then made.

 

B. Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before such Closing Date.

 

C. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

 

D. Warrant Agreement. The Company shall have entered into a Warrant Agreement
with a warrant agent on terms satisfactory to the Purchaser.

 

Section 5. Conditions of the Company’s Obligations. The obligations of the
Company to the Purchaser under this Agreement are subject to the fulfillment, on
or before each Closing Date, of each of the following conditions:

 

A. Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 3 shall be true and correct at and as of such
Closing Date as though then made.

 

B. Performance. The Purchaser shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before such
Closing Date.

 

C. Corporate Consents. The Company shall have obtained the consent of its Board
of Directors authorizing the execution, delivery and performance of this
Agreement and the Warrant Agreement and the issuance and sale of the Private
Placement Warrants hereunder.

 

D. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

 

E. Warrant Agreement. The Company shall have entered into a Warrant Agreement
with a warrant agent on terms satisfactory to the Company.

 

Section 6. Termination. This Agreement may be terminated at any time after
September 30, 2019 upon the election by either the Company or the Purchaser upon
written notice to the other party if the closing of the Public Offering does not
occur prior to such date.

 



4

 

 

Section 7. Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive each Closing Date.

 

Section 8. Definitions. Terms used but not otherwise defined in this Agreement
shall have the meaning assigned to such terms in the Registration Statement.

 

Section 9. Miscellaneous.

 

A. Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors of the parties hereto whether so expressed or not. Notwithstanding
the foregoing or anything to the contrary herein, the parties may not assign
this Agreement, other than assignments by the Purchaser to affiliates thereof
(including, without limitation, one or more of its members).

 

B. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

C. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, none of which need contain the signatures of more than one party,
but all such counterparts taken together shall constitute one and the same
agreement.

 

D. Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.

 

E. Governing Law. This Agreement shall be deemed to be a contract made under the
laws of the State of New York and for all purposes shall be construed in
accordance with the internal laws of the State of New York.

 

F. Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

[Signature page follows]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

  COMPANY:       SWITCHBACK ENERGY ACQUISITION CORPORATION         By: /s/ Jim
Mutrie   Name: Jim Mutrie   Title: Chief Commercial Officers,
General Counsel and Secretary         PURCHASER:       NGP SWITCHBACK, LLC      
  By: /s/ Jim Mutrie   Name: Jim Mutrie   Title: Chief Commercial Officer,
General Counsel and Secretary

 

[Signature Page to Private Placement Warrants Purchase Agreement]

 

 

 



 

 